PER CURIAM.
This matter is before the Court upon the respondent’s petition to review the report and recommendation of the referee in these disciplinary proceedings. The Bar has moved to dismiss the petition and for summary approval of the referee’s report based upon petitioner’s failure to file a brief and otherwise prosecute his petition. We grant the motion and, having reviewed the report and recommendation of the referee, approve such report in its entirety.
Respondent is hereby suspended from the practice of law for a period of sixty (60) days with automatic reinstatement as provided in Rule of Discipline 3-5.1(e), Rules Regulating The Florida Bar. Respondent is hereby placed on probation for a period of eighteen (18) months as provided in Rule 3-5.1, Rules of Discipline. The terms of this probation are as follows: Respondent is to follow all rules relating to trust accounts; he is to provide The Florida Bar and an attorney appointed by The Florida Bar with (1) quarterly reports concerning his trust account and (2) quarterly reports logging all telephone calls and letters received from clients and his prompt reply thereto. Respondent shall make restitution to Mr. Ray Latham for any funds retained in excess of the $3,500 charge for the appeal and he is directed to return Mr. Matthew Gillio’s house plans and other documents, all to be done within thirty (30) days and certified to The Florida Bar as completed.
In addition, costs are taxed against respondent and in favor of The Florida Bar in the amount of $1,919.30 for which let execution issue.
The suspension will be effective thirty days from the filing of this opinion so that Pipkins can close out his practice and protect the interests of existing clients. If respondent notifies this Court in writing that he is no longer practicing and does not need the thirty days to protect existing clients, this Court will enter an order making the suspension effective immediately. Respondent shall accept no new business from the date this opinion is filed.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.